Case 3:19-cV-OOO41 Document 10-4 Filed in TXSD on 02/06/19 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION

MOVE TEXAS CIVIC FUND;
JOLT INITIATIVE;

LEAGUE OF WOMEN VOTERS
OF TEXAS; and NIVIEN SALEH,

Plaintiffs,

v. Case No. 3:19-cv-0004l
DAVID WHITLEY, Texas Secretary of
State, in his official capacity; KEITH
INGRAM, Texas Director of Elections,

in his official capacity; CHERYL
JOHNSON, Voter Registrar for Galveston
County, in her official capacity; PAMELA
OHLENDORF, Elections Administrator for
CaldWell County, in her official capacity;
KIRSTEN SPIES, Tax Assessor and

Voter Registrar for Blanco County, in her
official capacity; TERRI HEFNER,
Elections Administrator for Fayette County,
in her official capacity; BETH
ROTHERMEL, County Clerk and Voter
Registrar for Washington Coun_ty, in her
official capacity; JANET TORRES,
District and County Clerk for Hansford
County, in her official capacity; Elections
Administrator for Harrison County, in his/her
official capacity; and KAREN NELSON,
Elections Administrator for Smith County,
in her official capacity.

Defendants.

\./\/\_/\/`/\J\./\/\/\/\/V\./\/\/\./\/\/\¢/\/\/\/VV\/\/\/\/\./\/\/\./\_/

 

DECLARATION OF NIVIEN SALEH

 

Case 3:19-cV-OOO41 Document 10-4 Filed in TXSD on 02/06/19 Page 2 of 6

My name is Nivien Saleh. I am over the age of 18 and capable of making this

declaration. The facts stated herein are Within my personal knowledge

l.

2.

l am a registered voter in Harris County, TeXas.
l Was born in Germany as a citizen of Egypt and acquired German citizenship

at age five.

. ln or around 1996, l immigrated to the United States on a student visa in order

to earn my Ph.D. in Political Science.

. l remained in the country legally, Working, abiding by the laW, and

contributing to society.

. In or around 2006, my student visa Was approved for change into an HlB visa.

In or around 2007, l first obtained a Texas Driver License. My most recent

Driver License Was issued on July 27, 2015.

. When l applied for my Driver License, to the best of my recollection, I

supplied my HlB visa in order to prove that I Was legally present in the United

States.

. On January 17, 20187 l Was scheduled to be naturalized as a U.S. citizen at a

naturalization ceremony. Because of an unusually heavy freeze, the ceremony
Was rescheduled for the following month. Ifl Waited until then to naturalize,

it meant that I Would miss the March Primary Elections. Voting in those

 

Case 3:19-cV-OOO41 Document 10-4 Filed in TXSD on 02/06/19 Page 3 of 6

elections was very important to me. That is why I went to extra lengths and
arranged for a private swearing-in ceremony.

9. On January 25, 2018, after over twenty years of being a guest in this country,
I became a United States citizen.

10.U.S. District Judge Alfred H. Bennett swore me in at his courtroom in Harris
County. The ceremony filled me with pride and gratitude, because to me the
Declaration of Independence is the greatest political document I can imagine,
and as a citizen I was now associated with it.

ll.lmmediately after being sworn in as a citizen, I walked over to the Harris
County TaX-Assessor Collector’s office to register to vote. It was critical to
me that my registration was processed in time to vote in the Primary Elections.

12.Voting for the first time in the March 2018 Primaries was the culmination of
many years of hard work and is an experience that I will always remember.

13.1 treasure the right to vote as one of the most valuable fundamental rights of
citizenship, and I place great importance on staying civically involved. To the
best of my knowledge, I have voted in every election that I have been eligible
to vote in (the March 2018 Primary and November 2018 General Elections).
l also intend to vote in the May 4 Municipal Elections.

14.I am immenser proud of the contributions l have made to this country as a

citizen. I have made countless videos for the Native Plant Society of Texas on

 

Case 3:19-cV-OOO41 Document 10-4 Filed in TXSD on 02/06/19 Page 4 of 6

a volunteer basis, and I have put in many hours volunteering as a Certified
TeXas Master Naturalist through Texas Parks and Wildlife Department’s
Texas Master Naturalist program.

15.When I became aware of the Secretary of State’s Advisory on possible non-
citizens, 1 was immediately alarmed because I believed I might be one of the
people Who was on the Secretary of State’s list.

16. On the morning of Saturday, February 2, 2019, my husband contacted the
Harris County Voter Registrar’s office to try to determine if l was included
on the list that the Secretary of State had compiled On February 4, 2019, the
Voter Registrar confirmed that I was on the list, and, to the best of my
recollection, stated that l was not one of the voters who had been marked with
the code “64.”

17.When l learned that the Secretary of State had targeted me like this, l was
apprehensive, insulted, and angry.

18 .I treasure my citizenship and the right to vote, and the idea that my registration
might be taken away for no reason is mind-boggling.

19. l am in a state of limbo: Because I have not been issued a proof of citizenship
letter, I have not had the chance to prove to the county registrar’s office that I

am a citizen; at the same time, from what l understand, the Secretary has not

 

Case 3:19-cV-OOO41 Document 10-4 Filed in TXSD on 02/06/19 Page 5 of 6

cancelled the list and I remain at risk of being mailed a proof of citizenship
letter.

20. My husband and l will leave the country for approximately a month,
beginning on February 23 of this year. 1 am worried that the letter could arrive
while we are not home, and I Won’t be able to respond by the deadline, which
will result in my registration being cancelled.

21.There are elections for Mayor and City Council in the City of Houston this
May. l am very worried that my right to vote in these elections could be taken
away if my registration is cancelled and I am unable to re-register in time.

22.1 am also worried that even if l register again, my right to vote could be taken
away at any time.

23.1 also feel deeply insulted that l, and thousands of others like me, are being
accused of voter fraud.

24.My name and reputation are being smeared without any evidence.

25.When I registered to vote, l had to swear that l was a United States citizen. By
recklessly including me on his list of alleged non-citizens, the Secretary of
State has accused me of lying and having broken the law. l have worked hard
to be a productive, law-abiding citizen. This accusation disturbs me deeply.

26.Born and raised in Germany, l am very aware of the horrible consequences of

false accusations by government officials, especially when they add up to a

 

Case 3:19-cV-OOO41 Document 10-4 Filed in TXSD on 02/06/19 Page 6 of 6

systematic discourse that stigmatizes powerless population groups as
dangerous, deceitful, despicable outsiders. That is what I see happening here.

27 .Further, because of my Islamic name and Middle Eastern/Anican family
heritage, l know the pain of national origin and religious discrimination and
want to do what I can to prevent it.

28.Every day that the Secretary of State does not take back his list, I continue to
be insulted and treated as a second-rate citizen without the same rights as
everybody else.

29.This Declaration is made pursuant to 28 U.S.C. § 1746. l declare under penalty

of perjury that the foregoing is true and correct.

flaw SQM(

Nivien Saleh

 

